Case 3:17-cv-00108-GPC-MDD Document 1144 Filed 04/10/19 PageID.122998 Page 1 of 3




     1 Evan R. Chesler (N.Y. Bar No. 1475722; pro hac vice)
       echesler@cravath.com
     2 CRAVATH, SWAINE & MOORE LLP
       825 Eighth Avenue
     3 New York, NY 10019
       Telephone: (212) 474-1000
     4 Facsimile: (212) 474-3700
     5 David A. Nelson (Ill. Bar No. 6209623; pro hac vice)
       davenelson@quinnemanuel.com
     6 QUINN EMANUEL URQUHART & SULLIVAN, LLP
       500 West Madison St., Suite 2450
     7 Chicago, Illinois 60661
       Telephone: (312) 705-7400
     8 Facsimile: (312) 705-7401
     9 Karen P. Hewitt (SBN 145309)
       kphewitt@jonesday.com
    10 JONES DAY
       4655 Executive Drive, Suite 1500
    11 San Diego, California 92121
       Telephone: (858) 314-1200
    12 Facsimile: (844) 345-3178
    13
       Attorneys for
    14 QUALCOMM INCORPORATED
    15
                           UNITED STATES DISTRICT COURT
    16
                         SOUTHERN DISTRICT OF CALIFORNIA
    17
    18
         IN RE:                                  No. 17-cv-0108-GPC-MDD
    19
         QUALCOMM LITIGATION                     NOTICE OF APPEARANCE OF
    20                                           NICHOLAS A. HODGES

    21                                           Judge: Hon. Gonzalo P. Curiel

    22
    23
    24
    25
    26
    27
    28
                                                                  Case No. 17-cv-0108-GPC-MDD
                           NOTICE OF APPEARANCE OF NICHOLAS A. HODGES
Case 3:17-cv-00108-GPC-MDD Document 1144 Filed 04/10/19 PageID.122999 Page 2 of 3




     1        TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
     2 RECORD:
     3        PLEASE TAKE NOTICE that Nicholas A. Hodges of Jones Day hereby
     4 enters his appearance on behalf of Qualcomm Incorporated. Mr. Hodges respectfully
     5 requests that all pleadings, orders, motions, notices and other papers in connection
     6 with this action henceforth be served on him.
     7
     8   DATED: April 10, 2019              Respectfully submitted,
     9
    10
    11
                                            By s/ Nicholas A. Hodges
    12                                          Nicholas A. Hodges
    13                                         JONES DAY
                                               Nicholas A. Hodges (SBN 307573)
    14                                         nhodges@jonesday.com
                                               4655 Executive Drive, Suite 1500
    15                                         San Diego, California 92121
                                               Telephone: (858) 314-1200
    16                                         Facsimile: (844) 345-3178
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                -1-                 Case No. 17-cv-0108-GPC-MDD
                             NOTICE OF APPEARANCE OF NICHOLAS A. HODGES
Case 3:17-cv-00108-GPC-MDD Document 1144 Filed 04/10/19 PageID.123000 Page 3 of 3




     1                           CERTIFICATE OF SERVICE
     2        I hereby certify that a true and correct copy of the above and foregoing
     3 document has been served on April 10, 2019 to all counsel of record who are
     4 deemed to have consented to electronic service via the Court’s CM/ECF system.
     5        Executed on April 10, 2019, at San Diego, California.
     6
     7                                            s/ Nicholas A. Hodges
                                                 Nicholas A. Hodges
     8
                                                 nhodges@jonesday.com
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                -2-                 Case No. 17-cv-0108-GPC-MDD
                             NOTICE OF APPEARANCE OF NICHOLAS A. HODGES
